



[Note: Portions of this document have been omitted
and filed separately with the Commission pursuant to a
confidential treatment request under 17 C.F.R. 240.24b-2.]


EXHIBIT 10.1


SEVENTH AMENDMENT


THIS SEVENTH AMENDMENT (this “Amendment”) dated as of January 6, 2017 to the
Credit Agreement referenced below is by and among ABM Industries Incorporated, a
Delaware corporation (the “Company”), Omni Serv Limited, an English company (the
“Designated Borrower”), the Lenders identified on the signature pages hereto and
Bank of America, N.A., as Administrative Agent.


W I T N E S S E T H


WHEREAS, a revolving credit facility has been extended to the Borrowers pursuant
to the Credit Agreement (as amended, modified, supplemented, increased and
extended from time to time, the “Credit Agreement”) dated as of November 30,
2010 among the Company, the Designated Borrower, the Lenders identified therein
and the Administrative Agent; and


WHEREAS, the Borrowers have requested certain modifications to the Credit
Agreement and the Required Lenders have agreed to such modifications on the
terms and conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.


2.    Amendments. The Credit Agreement is amended as follows:


2.1    The following definitions are added to Section 1.1:


“Augustus Case” means the consolidated cases of Augustus, Hall and Davis v.
American Commercial Security Services filed on July 12, 2005 in the Superior
Court of California, Los Angeles County.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the


#89304985v3



--------------------------------------------------------------------------------




Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.


2.2    In clause (b) of the definition of “Consolidated EBITDA” in Section 1.1
the “and” after clause (iv) is deleted and the following is added immediately
after clause (v):


and (vi) charges (cash and non-cash) arising out of the Augustus Case, including
any reserves taken with respect to the Augustus Case, in an aggregate amount not
to exceed $[*****]1 during the term of this Agreement


2.3    Clause (c) of the definition of “Consolidated EBITDA” in Section 1.1 is
amended to read as follows:


(c)    to the extent included in such Consolidated Net Income, (i) all
non-recurring and extraordinary gains or income and (ii) gains resulting from
the reduction or reversal of any non-cash charge, including any reserves,
arising out of the Augustus Case


2.4    In clause (d) of the definition of “Defaulting Lender” the “or”
immediately prior to clause (iii) is deleted and the following is added
immediately after clause (iii):


or (iv) become the subject of a Bail-in Action


2.5    A new Section 5.21 is added to read as follows:


5.21    No EEA Financial Institution. No Loan Party is an EEA Financial
Institution.


2.6    In Section 8.1(i) the following is added after “Material Financial
Amount”:


or, solely with respect to any judgment or settlement in connection with the
Augustus Case, $[*****],2     
2.7    A new Section 10.23 is added to read as follows:


10.23.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that
________________________
1 Confidential terms omitted and filed separately with the Commission.
Confidential treatment requested under 17 C.F.R 240.24b-2.
2 Confidential terms omitted and filed separately with the Commission.
Confidential treatment requested under 17 C.F.R 240.24b-2.


#89304985v3



--------------------------------------------------------------------------------




such shares or other instruments of ownership will be accepted by it in lieu of
any rights with respect to any such liability under this Agreement or any other
Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


3.    Conditions Precedent. This Amendment shall become effective as of the date
hereof upon satisfaction of the following conditions precedent:


3.1    Receipt by the Administrative Agent of counterparts of this Amendment
executed by the Borrowers, the Required Lenders and the Administrative Agent;
and


3.2    Receipt by the Administrative Agent of counterparts of a Confirmation
executed by the Subsidiary Guarantors, substantially in the form attached hereto
as Exhibit A.


4.    Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including all such references in the representations and warranties
in the Credit Agreement and the other Loan Documents) shall be deemed to include
this Amendment.


5.    Representations and Warranties; No Default. The Company represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment (a) the representations and warranties of each Loan Party
contained in Article V of the Credit Agreement and each other Loan Document and
in each other document furnished at any time under or in connection with the
Credit Agreement or any other Loan Document, shall be true and correct in all
material respects as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date and (b) no Default exists as of the date hereof.


6.    No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


7.    Counterparts; Delivery. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.


8.    Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.


9.    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Amendment, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
"grandfathered obligation" within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


[SIGNATURE PAGES FOLLOW]


#89304985v3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Seventh Amendment to be duly executed and delivered as of the date first above
written.


COMPANY:            ABM INDUSTRIES INCORPORATED, a Delaware corporation


By: /s/    Anthony Scaglione                
Name: Anthony Scaglione
Title: Executive Vice President, Chief Financial Officer


DESIGNATED BORROWER:    OMNI SERV LIMITED, an English company


By: /s/ John King                    
Name: John King
Title: Finance Director


ADMINISTRATIVE AGENT:    BANK OF AMERICA, N.A., as Administrative Agent


By: /s/ Angela Larkin                    
Name: Angela Larkin
Title: Assistant Vice President






[SIGNATURE PAGES FOLLOW]


#89304985v3



--------------------------------------------------------------------------------








LENDERS:        BANK OF AMERICA, N.A.


By: /s/ Alan Pendergast                        
Name: Alan Pendergast
Title: Senior Vice President


JPMORGAN CHASE BANK, N.A.


By: /s/ Devin Roccisano                    
Name: Devin Roccisano
Title: Vice President


CITIZENS BANK, N.A.


By: /s/ Angela Reilly                        
Name: Angela Reilly
Title: Senior Vice President


THE BANK OF TOKYO MITSUBISHI UFJ, LTD.


By: /s/ George Stoecklein                    
Name: George Stoecklein
Title: Managing Director


WELLS FARGO BANK, NATIONAL ASSOCIATION    


By: /s/ Kara Treiber                        
Name: Kara Treiber
Title: Vice President


US BANK NATIONAL ASSOCIATION


By: /s/ Patrick McGraw                        
Name: Patrick McGraw
Title: Senior Vice President


KEYBANK NATIONAL ASSOCIATION     


By: /s/ Geoff Smith                        
Name: Geoff Smith
Title: Senior Vice President


[SIGNATURE PAGES FOLLOW]




#89304985v3



--------------------------------------------------------------------------------




BANK OF THE WEST


By: /s/ Rob Kido                        
Name: Rob Kido
Title: Vice President


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH


By: /s/ Robert Hetu                        
Name: Robert Hetu
Title: Authorized Signatory


By: /s/ Lingzi Huang                        
Name: Lingzi Huang
Title: Authorized Signatory


FIFTH THIRD BANK


By: /s/ Valerie Schanzer                    
Name: Valerie Schanzer
Title: Managing Director


PNC BANK, NATIONAL ASSOCIATION

By: /s/ Sharon Landgraf                    
Name: Sharon Landgraf
Title: Senior Vice President


HSBC BANK USA, NATIONAL ASSOCIATION     


By: /s/ Aidan R. Spoto                        
Name: Aidan R. Spoto
Title: Senior Vice President


THE NORTHERN TRUST COMPANY


By: /s/ Sophia E. Love                        
Name: Sophia E. Love
Title: Senior Vice President


CAPITAL ONE, NATIONAL ASSOCIATION


By: /s/ Paul Darrigo                        
Name: Paul Darrigo
Title: Senior Vice President


[SIGNATURE PAGES FOLLOW]


            


#89304985v3



--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY


By: /s/ Jeff Skalka                        
Name: Jeff Skalka
Title: Vice President






#89304985v3



--------------------------------------------------------------------------------




EXHIBIT A
CONFIRMATION


Date:    January 6, 2017


To:    Bank of America, N.A., Administrative Agent, and the Lenders from time to
time party to the Credit Agreement referred to below


Please refer to (a) the Credit Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”) dated as of
November 30, 2010 among ABM Industries Incorporated, a Delaware corporation (the
“Company”), Omni Serv Limited, an English company (the “Designated Borrower”),
the Lenders identified therein and Bank of America, N.A., as Administrative
Agent, (b) the Subsidiary Guaranty dated as of November 30, 2010 given by the
Subsidiary Guarantors identified therein in favor of the Administrative Agent
and the Lenders and (c) the Seventh Amendment to the Credit Agreement dated as
of the date hereof (the “Seventh Amendment”).


Each of the undersigned Subsidiary Guarantors confirms to the Administrative
Agent and the Lenders that, after giving effect to the Seventh Amendment and
this Confirmation, the Subsidiary Guaranty continues in full force and effect
and is the legal, valid and binding obligation of such undersigned Subsidiary
Guarantor, enforceable against such undersigned Subsidiary Guarantor in
accordance with its terms.


[SIGNATURE PAGES FOLLOW]






#89304985v3



--------------------------------------------------------------------------------




SUBSIDIARY GUARANTORS:


ABM ONSITE SERVICES, INC. (FKA ABM JANITORIAL SERVICES, INC.)
ABM JANITORIAL SERVICES — MID-ATLANTIC, INC.
ABM JANITORIAL SERVICES — NORTHEAST, INC.
ABM JANITORIAL SERVICES — SOUTH CENTRAL, INC.
ABM JANITORIAL SERVICES — SOUTHEAST, LLC
ABM HEALTHCARE SUPPORT SERVICES, INC. (FKA HHA SERVICES, INC.)
ABM INDUSTRIAL SERVICES, INC.
ABM ONSITE SERVICES — MIDWEST, INC.
ABM ONSITE SERVICES - WEST, INC. (FKA ABM SERVICES, INC.)
ABM PARKING SERVICES, INC. (FKA AMPCO SYSTEM PARKING)
ABM SECURITY SERVICES, INC.
ABM SHARED SERVICES, INC.
AIR SERV CORPORATION
AIR SERV FACILITY SERVICES, INC.
DIVERSCO, INC.
ONESOURCE FACILITY SERVICES, INC. (CONVERTED FROM ONESOURCE FACILITY
SERVICES LLC TO A CORPORATION)
ONESOURCE HOLDINGS, LLC
SERVALL SERVICES INC.
SOUTHERN MANAGEMENT ABM, LLC
ABM FACILITY SOLUTIONS GROUP, LLC (FKA THE LINC GROUP, LLC)
GREENHOMES AMERICA, LLC
REEP, INC.
ABM GOVERNMENT SERVICES, LLC (FKA LINC GOVERNMENT SERVICES, LLC)
ABM GOVERNMENT SERVICES AFGHANISTAN BRANCH, LLC (FKA LINC
GOVERNMENT SERVICES AFGHANISTAN BRANCH)
FERGUSON-WILLIAMS LLC
ABM FACILITY SERVICES, INC.
LINC INTERNATIONAL, INC.
LINC FACILITY SERVICES UAE, LLC
LINC FACILITY SERVICES IRAQ LLC
LINC FACILITY SERVICES ME, LLC
ABM FRANCHISING GROUP, LLC (FKA LINC NETWORK LLC)
ABM BUILDING & ENERGY SOLUTIONS, LLC (CONVERTED FROM A CORPORATION
TO AN LLC) (FKA LINC BUILDING & ENERGY SOLUTIONS INC.)
ABM BUILDING SOLUTIONS, LLC (FKA LINC MECHANICAL)
ABM BUILDING SERVICES, LLC (FKA LINC SERVICES LLC)
ABM ELECTRICAL POWER SOLUTIONS, LLC (FKA MET ELECTRICAL TESTING)
ABM ELECTRICAL POWER SERVICES, LLC (FKA CET ELECTRICAL TESTING)
ABM HEALTH, INC. (FKA LINC HEALTH, INC.)
ABM ELECTRICAL NETWORK, INC.
ABM ELECTRICAL & LIGHTING SOLUTIONS, INC. (FKA ABM ELECTRICAL INC.)


By:                        
Name:
Title:        of each of the Subsidiary Guarantors




#89304985v3

